                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACK DOE AND NANCY DOE, in their                 :                   CIVIL ACTION
individual capacities, and as Parents and        :
Natural Guardians of DELIA DOE, a minor          :
                                                 :
                     v.                          :
                                                 :
FRIENDS CENTRAL SCHOOL                           :
CORPORATION, ET AL.                              :                   NO. 18-3473

                                            ORDER

       AND NOW, this 17th day of June, 2019, upon consideration of Defendants’ Motion to

Dismiss (Docket No. 6) and all documents filed in connection therewith, and for the reasons stated

in the accompanying Memorandum, IT IS HEREBY ORDERED that the Motion is GRANTED

IN PART AND DENIED IN PART AS FOLLOWS:

       1.      The Motion is GRANTED as to Counts I and II of the Complaint and Counts I and

II are DISMISSED;

       2.      The Motion is DENIED as to Counts III through VII of the Complaint.




                                                     BY THE COURT:


                                                     /s/ John R. Padova

                                                     ____________________________
                                                     John R. Padova, J.
